Citation Nr: 0313293	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  96-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased original disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which granted service connection for PTSD, assigning 
a 30 percent disability rating.  The veteran disagreed with 
the assigned rating and subsequently perfected this appeal.

The veteran requested a hearing before a member of the Board 
on his September 1995 VA Form 9.  In February 1996, the 
veteran indicated that instead of a hearing before a 
traveling section of the Board, he was requesting a RO 
hearing.  An RO hearing was held in April 1996 and a 
transcript of that hearing has been associated with the 
claims folder.

In May 1998, the Board remanded the above-listed issue for 
additional development.  At that time, the Board also 
referred a claim of entitlement to a total disability 
evaluation based on individual unemployability (TDIU) to the 
RO for the appropriate action.  It does not appear that this 
claim has been adjudicated and therefore, the Board again 
refers this claim the RO for the appropriate action.  

In February 2001, the Board denied entitlement to an 
increased original disability rating for PTSD.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  The January 2002 Joint Motion 
for Remand and to Stay Proceedings indicated that a remand 
was required pursuant to the VCAA.  By Order dated January 
17, 2002, the Court granted the Joint Motion, vacating the 
Board's February 2001 decision and remanding for further 
adjudication.  

In March 2002, the veteran's private attorney was notified 
that he had 90 days to submit additional argument.  In June 
2002, the Board received a request for a 60-day extension to 
submit additional evidence.  A letter dated in August 2002 
provided notification that the time period was extended and 
that the new deadline for submission of materials to the 
Board was September 30, 2002.  Additional argument was faxed 
to the Board on October 3, 2002.  Included in the argument 
was a request for a Board hearing based on the veteran's 
substantive appeal, if the benefit sought could not be 
granted.  As discussed above, the veteran indicated that he 
wanted a RO hearing instead of a Board hearing.  Further, 
good cause has not been shown for the late request.  See 
38 C.F.R. § 20.1304 (2002).  

Upon review of the claims folder, the Board determined that 
further evidence was needed and pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), undertook additional development of the 
veteran's claim.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

On review of the claims folder, it does not appear that the 
veteran has been specifically notified of the applicable 
provisions of the VCAA, including notification of the 
evidence necessary to substantiate his claim, of the 
information or evidence he is responsible for providing, and 
of the evidence that VA will attempt to obtain.  
Consequently, this case must be remanded for adjudication 
pursuant to the VCAA.

As indicated, the Board undertook additional development of 
the veteran's claim and the veteran was provided a VA medical 
examination in February 2003.  

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which allowed 
the Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which allowed the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the claimant not less than 30 days to respond to the 
notice), because it is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  




Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  Upon completion of any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
of entitlement to an evaluation in excess 
of 30 percent for PTSD taking into 
consideration the evidence obtained by 
the Board (the results of the February 
2003 VA examination), as well as evidence 
previously of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and provided an appropriate 
period of time for response.  Thereafter, 
the case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




